DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 9/27/2022. Claims 1-5 and 7 have been amended. Claim 8 has been cancelled. New claims 9 and 10 have been added. Therefore, claims 1-7 and 9-10 are presently pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 1, the limitation “a pair of supply conduits having ends in fluid communication with the first ends of the pair of arms and being spaced from the nasal septum of the infant by the second arms” is recited. The structure of the claim is being recited positively relative to the body of a human organism. Applicant is recommended to amend the claim to use the inferential language (e.g. configured to) so that the human body part is not positively claimed.
Claims 2-7 and 9-10 are included in the rejection for depending on the rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "other separate means" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2-7 and 9-10 are included in the rejection for depending on the rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davenport et al. (2008/0051674), in view of Wondka (2005/0066976), in view of Fansworth et al. (2008/0142012), and in view of Cardoso (7,156,097).
Regarding claim 1, Davenport discloses a pressurized air delivery device for providing respiratory assistance to an infant human (size varied according to patient including infants) (para. 0068), said device comprising: a pair of hollow arms  (26, 30; supply conduits and tubular extensions) (para. 0063) each extending unitarily between a first end (30) configured for insertion into a nostril of an infant and a second end (26) oriented at approximately 90 degrees to the first end forming an elbow shaped arm (as shown in FIG. 3 of Davenport); a spacer (24; bridge member) connected to each arm; a pair of supply conduits (14; gas supply lines) having ends in fluid communication with the first ends of the pair of arms (pair of supply lines connected to supply lines or arms) and being spaced from a nasal septum of the infant by the second ends of the arms (see FIG. 1, supply lines are spaced in a direction away from the nasal septum), the supply conduits having opposed ends connectible to a source of pressurized breathable gas (a connector for coupling auxiliary lines to the main respiratory gas supply line), wherein, in use, the first ends of the arms are located in the nostrils of the infant humans to  support the device in position upon the infant and to deliver continuous positive airway pressure thereto, without engaging otherwise contacting the nasal septum and without providing a hat, bonnet, headband or other separate means for attachment to the infant (as shown in FIG. 3, prongs are arranged so they will not touch the septum and furthermore is supported solely by the supply conduits being draped over the ears).
Davenport does not disclose an adjustable spacer for assembly comprising a bridge that is operably connected to each of the arms, and an adjustment member that engages with the bridge, wherein the adjustable spacer is configured to hold the respective first ends of the arms in spaced apart parallel orientations with the respective second arms extending in opposed outward orientation aligned along a common transverse axis, with actuation of said adjustment member enabling the spacing between the first ends to be varied to fit the infant.
Wondka teaches a pressurized air delivery device (positive airway pressure nasal interface) (Para. 0081) an adjustable spacer for assembly comprising a bridge 66 (coupler) that is operably connected to each of the arms 70, 72 (left and right coupler connector), and an adjustment member that engages with the bridge, wherein the adjustable spacer is configured to hold the respective first ends of the arms in spaced apart parallel orientation (to adjust or change the length of the coupler; affixed to the pair of interface tubes) (para. 0108; FIG. 8A-8G) with the respective second arms extending in opposed outward orientation aligned along a common transverse axis (as shown in Wondka’s FIG. 4 and 11B), with actuation of said adjustment member enabling the spacing between the first ends to be varied to fit the infant (to adjust or change the length of the coupler; affixed to the pair of interface tubes) (para. 0108; FIG. 8A-8G).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the spacer of Davenport with an adjustable spacer as taught by Wondka in order to adjust or change the length of the coupler  to match the nasal prongs to the user's anatomy (para. 0105 and 0108).
The modified device off Davenport does not specifically disclose that the adjusting spacer is located underneath the arms of the nasal conduits.
However, Fansworth teaches a nasal cannula device comprising an adjustable spacer element (190; connecting bar, allows adjustably positioning the cannula tips relative to one another) that is located underneath the arms of a nasal conduit (FIG. 6) (para. 0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have moved the adjustable spacer of the modified device of Davenport to be located underneath the arms of a nasal conduit as taught by Fansworth in order to provide more length of the nasal conduit to be inserted for delivery of therapeutic gases.
Davenport does not disclose that the hollow arms are rigid (more rigid).
Cardoso teaches a pressurized air deliver device comprising nasal conduits (10) (nasal cannula) and supply conduits (flexible feed tube from an oxygen tank or wall fitting), wherein the nasal conduits are formed of a material that is more rigid than the supply conduits (cannula is preferably substantially rigid, flexible feed tube) (Cardoso, col. 4, lines 50-55).
Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the nasal conduits and the supply conduits of the modified device of Davenport where the nasal conduits are formed of a material that is more rigid than the supply conduits as taught by Cardoso in order to maintain fixed alignment and connections with a patient's nose while the supply conduits are flexible for flexing in different directions for different positions and configurations of a ventilator relative to the patient’s head.

Regarding claim 2, the modified device of Davenport discloses that the adjustable member is a ratchet (124) (Wondka, para. 108).
Regarding claim 3, the modified device of Davenport discloses that the arms are removably attached to the supply conduits and of interchangable sizes (releasably connection; different sizes of cannula can be molded) (para. 0062, 0068).
Regarding claim 5, the modified device of Davenport has everything as claimed including each of said arms comprises an inlet for flow of air into nostril of an infant (connection port of 26 for the supply conduits 14) (FIG. 3), of but does not specifically disclose an outlet.
Wondka teaches a nasal conduit having an outlet 370 (vent port) (as shown in Wondka, para.  FIG. 4) (col. 15, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add to the nasal conduit of the modified device of Davenport an outlet as taught by Wondka in order to facilitate exhalations and provide a safety access to ambient air in case of a gas source interruption (Wondka, col. 15, lines 24-35).
Regarding claim 6, the modified device of Davenport discloses that the breathable gas is air or oxygen (pressurized air) (Davenport, para. 0060).
Regarding claim 7, Davenport discloses a method of providing respiratory assistance to an infant human (size varied according to patient including infants) (para. 0068), said method including the steps of providing a pressurized air delivery device according to claim 1 (as shown in the rejection to claim 1 above) delivering pressurized air to the nose of said infant human through the arms thereof (pressurized air; infant) (Davenport, para. 0060, 0068).
Regarding claim 9, the modified device of Davenport discloses that each arm provides substantially unobstructed passage for the breathable gas to flow between the respective supply conduit and a nostril of the infant (see conduit from gas source through supply tubes 14 to nostril of prongs 12; see FIG. 2).
Regarding claim 10, the modified device of Davenport discloses that the adjustment member enables the spacing between the first ends of the arms to be adjusted between a plurality of discrete spacings (ratcheting 124 of FIG. 8B; para. 0108).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davenport et al. (2008/0051674), in view of Wondka (2008/0066976, in view of Fansworth et al. (2008/0142012), and in view of Cardoso (7,156,097) as applied to claim 1 above, and in further view of Doshi et al. (7,856,979).
Regarding claim 4, the modified device of Davenport has everything as claimed including the arms, but does not specifically disclose that each nasal conduit further comprises of a valve.
Doshi teaches a nasal conduit with arms 28 (holdfast) further comprising a valve 36 (valve) (Doshi, col. 24, lines 10-20).
Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was made to add to the arms of the modified device of Davenport a valve as taught by Doshi in order to inhibit expiration more than inspiration through the nasal cavity (Doshi, col. 4, lines 62-67).
 Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 5-6 of the remarks that neither Davenport nor Wondka teach a device having an adjustable space that is located underneath the arms so as to be spaced away from the nasal septum of the infant and argues that Fansworth does not teach a bridge that is connected to each of the arms and an adjustment member that engages with the bridge. However, the rejection to claim 1 relies upon Wondka to teach the bridge that is connected to each arm and an adjustment member and relies upon Fansworth for disclosure of the positioning of the adjustable spacer as a whole. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on page 6 that each of the prior art references cited by the office action rely on helmets, ear loops or other fixation arrangements for securing their respective device to adult patients and that the present invention is designed to be self-supported by way of optimal fit, such that - at most - a strip of adhesive tape is sufficient to securely hold the device in place. However, examiner disagrees, the proposed modified device of Davenport in view of Wondka, Fansworth, and Cardoso, clearly provide the same structure that also provides the “optimal fit”. As a result, the resulting structure of the modified device of Davenport would be able to be self-supported. The supply conduits being drapped over the ears are not part of the specifically recited exclusions. Furthermore, “a strip of adhesive tape” is also considered “other fixation arrangements”. As a result, applicant’s arbitrary arguments as to what is included towards other fixation arrangements and what is not is not a sufficient argument. It is unclear as to what applicant considers as “other separate means for attachment”. Therefore, applicant’s arguments is not persuasive. The rejection to claim 1 still stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619